Porter, J.
. . , delivered the opinion of the court. The party who styles himself an in-tervener in this case, stated that he was ag- ° grieved by the judgment rendered between the parties to the suit, and prayed an appeal from it. In this court his right to appeal was denied, as having no interest in the case. The cause was remanded to enable him to establish his authority to have the judgment of the court below between other parties revised at his instance. He offered proof, and the judge *576of the first instance decided that he was the bona fide holder of the promissory note annexed to his petition of appeal, and that so far as his interest may be affected by the judgment appealed from he is aggrieved, and if so by the code of practice has a right to appeal.
Denis for the plaintiff—Seghers for intervening party.
The code of practice gives the right to appeal to all parties aggrieved by a judgment between others. A man cannot be aggrieved by a right judgment, no matter what interest he may have init. Ifthetermsusedinthe code were therefore taken literally, in remanding á cause to ascertain the right to appeal, the inferior court would be compelled to examine whether the judgment it had rendered was correct. It is clear that the only enquiry when a case is remanded as this was, is, has the party applying for an appeal such an interest in the case as will cause him to sustain injury in case the judgment complained of should be erroneous. That interest appears to be recognized here so far as to enable La Porte to appeal from the judg. ment rendered between Herman Sf Smith, and seeing no ground for this appeal, it must be dismissed at his costs.